DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CPR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group 1, claims 1-17 drawn to an embodiment of a beam positioner, comprising a first acousto-optic deflector (AOD) and at least one phase-shifting reflector arranged within a beam path.

Group 2 claims 18-21 drawn to an embodiment of a beam positioner comprising a first acousto-optic deflector (AOD); a second AOD and a phase retarder interposed between the first AOD and the second AOD. 

Group 3, claim 22 drawn to an embodiment of a beam positioner comprising a first acousto-optic deflector (AOD); a second AOD; a phase retarder arranged within the beam path between the first AOD and the second AOD and a mirror arranged within the beam path between the first AOD and the second AOD.

The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Regarding claim 1, Agha Riza (US 20020136524) teaches a beam positioner (abstract; fig. 9(a, b)), comprising: a first acousto-optic (AO) deflector (AOD) (fig. 9(a, b), 64) operative to diffract an incident beam of linearly polarized laser light (fig. 9(a, b), beam path), wherein the first AOD has a first diffraction axis and wherein the first AOD is oriented such that the first diffraction axis has a predetermined spatial relationship with the plane of polarization of the linearly polarized laser light (¶[0024], line 1-16, a 90 degree flip in the light polarization state; first Bragg diffraction and the second Bragg diffraction; one linear polarization is along the acoustic wave travel direction; ---the AOD inherently has a diffraction axis which has a relationship with the plane of polarization of the light beam as in fig. 9(a, b));
and at least one phase-shifting reflector arranged within a beam path along which light is propagatable from the first AOD (fig. 9(a, b), 154--QWP, 152--mirror), wherein the at least one phase-shifting reflector is configured and oriented to rotate the plane of polarization of light diffracted by the first AOD (fig. 9(a, b);--light beam passes the QWP twice (reflecting by the mirror); the of polarization of the light beam is rotated by 90 degree).

Regarding claim 18, Uchida teaches a beam positioner (abstract; fig. 3), comprising: a first acousto-optic (AO) deflector (AOD); a second AOD (fig. 3, 1, 5, 11, 15); and a phase retarder interposed between the first AOD and the second AOD (fig. 3, 8), wherein at least one AOD selected from the group consisting of the first AOD and the second AOD includes an AO cell formed of a material including germanium (--using of germanium material in AO cell is well known in art for purpose of high efficiencies; as evidenced by Krause et al (US 36552550), see abstract).

	Therefore, there is lack of unity a posteriori, since the technical features described above are not technical features that define a contribution over the prior art.

	Further, for examples, the special technical feature of the invention group 2: wherein a second AOD as claimed therein is not present at least in the invention group 1. The special technical feature of the Group 3 invention: wherein a mirror arranged within the beam path between the first AOD and the second AOD, is not present in the invention of Groups 1 and 2. 

A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR l.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CPR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CPR 1.48(b) and by the fee required under 37 CPR 1.17(i).
 
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872